202 F.2d 749
53-1 USTC  P 9374
UNITED STATES of America, Appellant,v.Roy P. EASTLAND, Sr., et al., Appellees.
No. 14030.
United States Court of Appeals Fifth Circuit.
March 31, 1953.

Ellis N. Slack, Acting Asst. Atty. Gen., Morton K. Rothschild, Sp. Asst. to Atty. Gen., Frank B. Potter, U.S. Atty. and R. Daniel Settle, Asst. U.S. Atty., Fort Worth, Tex., for appellant.
Dorothy Ann Kinney, Amarillo, Tex., for appellees.
Before HUTCHESON, Chief Judge, and BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the joint stipulation of counsel that the judgment of the District Court appealed from be reversed and judgment be here rendered in this Court in favor of the United States upon the authority of the decision of the Supreme Court of the United States in Arrowsmith v. Commissioner of Internal Revenue, 344 U.S. 6, 73 S.Ct. 71, and in accordance with the stipulation of counsel approved by this Court that the above entitled and numbered cause shall abide the final decision of this Court in re- United States of America v. W. D. Eastland, 5 Cir., 199 F.2d 956, and was submitted to the Court;


2
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court appealed from in this cause be, and the same is hereby, reversed and judgment is here rendered in favor of the United States of America, and against Roy P. Eastland, Sr., Roy P. Eastland, Jr., and Mary E. Eastland Harmon.


3
It is further ordered that a certified copy of the joint stipulations of counsel and of this judgment be forwarded to the United States District Court for the Northern District of Texas, at Amarillo, Texas.


4
Reversed and rendered on joint stipulation.